Citation Nr: 1008122	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-33 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1970 to 
September 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted entitlement to service connection 
for PTSD and assigned a 10 percent rating effective the date 
of claim, January 19, 2006.

The Veteran testified during a hearing before the undersigned 
Acting Veterans Law Judge in August 2007; a transcript of 
that hearing is of record.  At this hearing, the Veteran 
expressed his desire to withdraw his appeals for service 
connection of back, arthritis, and skin disabilities.  The 
Veteran formally withdrew these issues in an August 2007 
statement.  Consequently, these appeals are deemed withdrawn.  
38 C.F.R. § 20.204(b) (2009).

In July 2008, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for additional development 
and readjudication.  After accomplishing further action, the 
AMC increased the Veteran's rating to 50 percent, also 
effective January 19, 2006 (as reflected in a July 2008 
rating decision) and returned this matter to the Board.

The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as anxiety, depression, occasional 
hallucinations, suicidal ideation, irritability, alcohol 
dependence, and sleeping problems.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
for PTSD in January 2006.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in March 2006. 
 This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Thereafter, the claim was adjudicated, and the RO issued a 
supplemental statement of the case (SSOC) in March 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir 2007).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was also provided in a March 2006 
letter.

However, the Board notes that this appeal arises from 
disagreement with the initial evaluations following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Board concludes that the duty to notify the 
Veteran has been met.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  His service treatment records and 
post-service VA treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA medical examinations in June 2006 and March 
2009 to assess the current nature and etiology of his claimed 
PTSD.  The Board finds the case is adequately developed for 
appellate review.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was assigned an initial 10 percent 
disability rating for PTSD under Diagnostic Code 9411.  The 
RO increased the Veteran's disability rating for PTSD to 50 
percent, effective from the original date of claim.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which states that PTSD is to be rated 
under the General Rating Formula for Mental Disorders.  
Under this formula, total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name is evaluated as 100 percent disabling.

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships is evaluated 
as 70 percent disabling. 
 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is evaluated at the current 50 percent rating.  
C.F.R. § 4.130, Diagnostic Code 9411


In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32). 

This scale considers the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  In relevant part, the following 
scores represent:

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1970 to 
September 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted entitlement to service connection 
for PTSD and assigned a 10 percent rating effective the date 
of claim, January 19, 2006.

The Veteran testified during a hearing before the undersigned 
Acting Veterans Law Judge in August 2007; a transcript of 
that hearing is of record.  At this hearing, the Veteran 
expressed his desire to withdraw his appeals for service 
connection of back, arthritis, and skin disabilities.  The 
Veteran formally withdrew these issues in an August 2007 
statement.  Consequently, these appeals are deemed withdrawn.  
38 C.F.R. § 20.204(b) (2009).

In July 2008, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) for additional development 
and readjudication.  After accomplishing further action, the 
AMC increased the Veteran's rating to 50 percent, also 
effective January 19, 2006 (as reflected in a July 2008 
rating decision) and returned this matter to the Board.

The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as anxiety, depression, occasional 
hallucinations, suicidal ideation, irritability, alcohol 
dependence, and sleeping problems.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
for PTSD in January 2006.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in March 2006. 
 This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Thereafter, the claim was adjudicated, and the RO issued a 
supplemental statement of the case (SSOC) in March 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir 2007).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was also provided in a March 2006 
letter.

However, the Board notes that this appeal arises from 
disagreement with the initial evaluations following the grant 
of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.   Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Board concludes that the duty to notify the 
Veteran has been met.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  His service treatment records and 
post-service VA treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA medical examinations in June 2006 and March 
2009 to assess the current nature and etiology of his claimed 
PTSD.  The Board finds the case is adequately developed for 
appellate review.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability. 38 C.F.R. § 4.1.  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126(b).

In this case, the Veteran was assigned an initial 10 percent 
disability rating for PTSD under Diagnostic Code 9411.  The 
RO increased the Veteran's disability rating for PTSD to 50 
percent, effective from the original date of claim.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which states that PTSD is to be rated 
under the General Rating Formula for Mental Disorders.  
Under this formula, total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name is evaluated as 100 percent disabling.

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships is evaluated 
as 70 percent disabling. 
 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is evaluated at the current 50 percent rating.  
C.F.R. § 4.130, Diagnostic Code 9411


In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32). 

This scale considers the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  In relevant part, the following 
scores represent:

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

A July 2006 rating action awarded the Veteran service 
connection for PTSD, based on a verified stressor as shown by 
the award of a Combat Infantryman's Badge and a diagnosis of 
PTSD.  A 10 percent rating was assigned effective January 19, 
2006.  However, a rating action in March 2009, revised the 
rating to 50 percent, effective from the original date of 
claim, January 19, 2006.  

In an August 2005 VA progress note, the Veteran complained of 
a history of increased irritability and auditory 
hallucinations of men with the onset about three weeks prior.

In a September 2005 VA progress note, the Veteran complained 
of disrupted sleep, worry, decreased energy, feeling nervous 
and depressed, and nightmares.  The examiner reported 
constricted affect, good hygiene and grooming, and limited 
insight and judgment.  The Veteran denied any audio or visual 
hallucinations, suicidal or homicidal ideations, paranoia, 
crying spells, or delusions.   

In an October 2005 VA psychiatry note, the Veteran reported 
depressed mood, difficulty sleeping, nightmares, and anxiety, 
but denied active suicidal or homicidal intent.  The examiner 
diagnosed PTSD, alcohol dependence, and symptoms of obsessive 
compulsive disorder (OCD), and assigned a GAF score of 40. 

In a subsequent October 2005 VA psychiatry note, the Veteran 
reported he had escalated drinking and been irritable with 
friends.  The examiner noted he had dysphoric mood, and no 
suicidal or homicidal intent or psychosis.  

In an October 2005 admission history and physical report, the 
Veteran reported suicidal thoughts off and on over the last 
two years, but that he had no intention of carrying out his 
plan anytime soon.  He denied any past suicidal attempts.  
Upon examination, the examiner found him somewhat unkempt, 
alert, and cooperative.  The examiner diagnosed alcohol abuse 
and dependence with occasional substance abuse and assigned a 
GAF score of 45. 

In a June 2006 VA examination report, the Veteran reported no 
particular avoidance symptoms, but noted he did have memories 
triggered by gunshots and fireworks.  He did not report any 
problem watching war movies on TV, and reported mild increase 
in anxiety when thinking about Vietnam-related events.  He 
stated that he is more withdrawn in general and does not seem 
to make friends easily since Vietnam because he knew he would 
lose friends if he made them.  The Veteran stated that he 
does have startle response with gunshots or fireworks, and 
some feelings of guilt over things he did in Vietnam.  He 
reported that before he started medications he did have more 
anxiety and more depressive symptoms with withdrawal, loss of 
interest, and poor concentration and energy.  He indicated 
that several years ago he had some suicidal thoughts and came 
close to making an attempt by gunshot but then decided 
against it and since then had no further suicidal thoughts, 
especially after he got on medications about 2 years prior.  
He stated his medication is also helping both his depression 
and sleep and anxiety. 

Upon examination, the examiner found he was appropriately 
dressed and groomed, alert, oriented times three, speech with 
normal rate, rhythm, and volume, and his psychomotor activity 
was normal.  He also was noted to have appropriate affect, 
mildly anxious mood, unimpaired cognitive functioning, and 
fair insight and judgment.  The examiner noted no evidence of 
formal thought disorder, hallucinations, or delusions, and 
the Veteran denied suicidal or homicidal ideations.  The 
examiner diagnosed PTSD, chronic and mild, and assigned a GAF 
score of 55. 

In a December 2005 psychiatry note, the Veteran reported 
feeling better but with mood still down after he stopped 
drinking whiskey.  The examiner noted he appeared alert with 
no suicidal or homicidal intent or psychosis.  The examiner 
continued to diagnose PTSD with anxiety disorder, alcohol 
dependence, and OCD, and assigned a GAF score of 45. 

In a March 2007 VA progress note, the Veteran reported 
irritability, but that it may be due to the death of his 
brother.  The examiner reported appropriate affect, dysphoric 
mood, no suicidal or homicidal ideation, organized thoughts 
and intact cognition. 

In June and July 2007 VA psychiatry notes, the Veteran 
reported feeling irritable, moody, anergic with decreased 
interest and no suicidal thoughts or thoughts of 
hopelessness.  The examiner noted constricted affect, 
dysphonic mood, normal speech and psychomotor activity, no 
suicidal or homicidal intent, and organized thoughts. 

In an August 2007 VA progress note, the examiner noted that 
the Veteran was alert and attentive, oriented times three, 
cooperative and reasonable, with appropriate grooming, speech 
with normal rate and rhythm, intact language, euthymic mood, 
effect congruent with mood, normal thought process and 
association, good insight and judgment, and intact memory.  
The examiner also noted complaints of flashbacks and 
nightmares, but no suicidal or violent ideation.  The 
examiner diagnosed mixed anxiety/depression and chronic PTSD. 

In a March 2009 VA examination report, the Veteran complained 
of depression, difficulty keeping a job, suicidal thoughts, 
low energy, lack of motivation, trouble sleeping, short term 
memory problems, crying spells once per month, and worrying. 
He indicated that he bathes and changes clothes every three 
days, cleans the house, cooks, and deer hunts occasionally, 
fishes some, attends church once per month, and grows a 
garden with his neighbor.  The examiner noted that the claims 
file included discharge summaries dated in December 2001, 
April 2004, May 2004, December 2006, and November 2008 for 
alcohol dependence.  

Upon examination, the examiner reported that he was 
appropriately and casually dressed, oriented times three with 
unremarkable psychomotor activity, spontaneous, clear, and 
coherent speech, cooperative attitude, flat affect, anxious 
and dysphoric mood, intact attention, unremarkable thought 
process and content, no delusions, and above average 
intelligence.  The examiner further reported inappropriate 
behavior, panic attacks twice per year, good impulse control, 
mildly impaired remote memory, normal recent and immediate 
memory, no homicidal thoughts or obsessive/ritualistic 
behavior.  She noted recurrent and intrusive distressing 
recollection of the traumatic event, feelings of detachment 
or estrangement from others, difficulty falling or staying 
asleep, irritability or outbursts of anger, and difficulty 
concentrating.  The Veteran reported that he does not have 
many friends, and finds that he is easily angered and 
irritated with others.  

The diagnosis was PTSD with depression, and recurrent alcohol 
abuse currently in partial remission.  The assigned GAF score 
was 50 and lowered to 45 when alcohol abuse and depression 
are considered.  The examiner noted that the alcohol abuse is 
secondary to the PTSD symptoms, that his social and 
occupation impairment has been noted, and that his symptoms 
are severe.  Furthermore, the examiner indicated that he was 
not totally occupationally and socially impaired.  However, 
there were deficiencies in judgment, because he went to work 
intoxicated; thinking, because he was not able to recall 
engineering formulas and had poor concentration; work, 
because of a heightened level of irritability, drinking, and 
memory loss;, and mood, because of depression and 
irritability. 

Analysis

Based on the evidence of record, the Board finds that the 
Veteran's PTSD has been manifested by occupational and social 
impairment, with deficiencies in most areas, but he does not 
have total impairment.  In his March 2009 VA examination 
report, the examiner specifically noted deficiencies in 
judgment, thinking, work, and mood.  Furthermore, during the 
March 2009 VA examination, the Veteran reported symptoms of 
suicidal ideation and neglect of personal appearance and 
hygiene.  Under Diagnostic Code 9411, a 70 percent rating is 
in order for findings of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board finds that 
the evidence shows that the Veteran's PTSD more nearly 
approximates the criteria for a 70 percent rating.  
Therefore, the assignment of a disability rating of 70 
percent for PTSD is warranted.

However, there is no evidence of PTSD symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name to warrant a 
total disability rating.  The Veteran has experienced 
suicidal ideations, but the evidence does not demonstrate a 
persistent danger of hurting self or others.  The Veteran may 
go three days between bathing and changing clothes, but the 
most recent examination stresses that this is due to a lack 
of interest and not a lack of ability maintain his personal 
hygiene.  August 2005 records noted auditory hallucinations, 
but the Veteran has since denied hallucinations, which 
indicates they are not persistent.  Therefore, the Board 
finds a rating in excess of 70 percent is not warranted.

Furthermore, the lowest GAF score of record for this time 
period, 45, was listed in a VA examination report dated in 
March 2009.  The Board finds that that this GAF score is 
consistent with the reported symptomatology- serious 
impairment in social or occupational functioning-and, thus, 
is also consistent with no greater impairment than that 
contemplated by the 70 percent rating assigned. 

 There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 70 percent rating.

The aforementioned discussion makes clear that the Veteran's 
PTSD symptomatology has resulted in a disability picture that 
more nearly approximates the level of occupational and social 
impairment contemplated for a 70 percent rating under the 
applicable rating criteria.  As the criteria for the next 
higher, 100 percent, rating for PTSD have not been met during 
this time period, it logically follows that criteria for an 
even higher rating (100 percent) likewise have not been met.

The Board acknowledges the Veteran and his representative's 
contentions that his PTSD is more severely disabling. 
 However, as noted above, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Board recognizes that the Veteran's PTSD affects 
his ability to secure or follow a substantially gainful 
occupation.  In recognition of the severity of his service-
connected disability, the Veteran is rated as 70 percent 
disabled.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial rating of 70 percent for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits.




____________________________________________
JOHN L. PRICHARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


